J-S79002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    FEDERAL NATIONAL MORTGAGE                  :     IN THE SUPERIOR COURT OF
    ASSOCIATION                                :          PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    SARA STRANIERI AND JOHN J.                 :
    STRANIERI, III                             :     No. 641 MDA 2018
                                               :
                       Appellants              :

                Appeal from the Order Entered March 12, 2018
     In the Court of Common Pleas of Lackawanna County Civil Division at
                             No(s): 16-CV-4848


BEFORE: SHOGAN, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                          FILED: MARCH 27, 2019

       Appellants Sara Stranieri and John J. Stranieri, III, appeal, pro se, in

this mortgage foreclosure action initiated by Appellee, Federal National

Mortgage Association (“Fannie Mae”), from orders entered in the Lackawanna

County Court of Common Pleas on March 12, 2018.1 We quash the appeal.



____________________________________________


1   We note that the caption reflects that the appeal is from a single order; in
actuality, it is from three orders filed the same day. On March 12, 2018, the
trial court entered three orders, discussed infra. The first sustained the
preliminary objections of Judge Julia Munley filed October 30, 2017, to
Appellants’ “New Matter/Affirmative Defense/Counterclaim.          The second
sustained the preliminary objections of Fannie Mae filed November 21, 2017,
to Appellants’ counterclaims. The third sustained the preliminary objections
of the successor plaintiff to Fannie Mae, MTGLQ Investors, L.P. [“MTGLQ”],
filed on October 27, 2017, to Appellants’ new matter and counterclaims.
J-S79002-18


       The trial court provided the following statement of the history of this

case in its Pa.R.A.P. 1925(a) opinion,2 in pertinent part:

       1.)   On August 29, 2016, a complaint in residential mortgage
       foreclosure was filed by [Fannie Mae] against both Stranieri
       [Appellants]. Said complaint also contained a notice relative to
       the [c]ourt’s mortgage foreclosure diversion program.       The
       complaint noted both [Appellants] entered into a mortgage and a
       promissory note on March 18, 2006. Their realty encumbered was
       132 South Filmore Avenue, Scranton, Pennsylvania. [Fannie Mae]
       held the mortgage at the time suit was commenced.

       2.)    On September 22, 2016, the Lackawanna County Sheriff’s
       office filed returns of service indicating both Stranieri [Appellants]
       were (NF), meaning not found, on September 20, 2016 by the
       serving officers.

       3.)  On October 31, 2016, an order to allow service per Pa.R.C.P.
       430 was signed by Honorable Vito P. Geroulo.

       4.)   On November 7, 2016, [Fannie Mae] reinstated [its]
       complaint in residential mortgage foreclosure against both
       Stranieri [Appellants].

       5.)   On November 29, 2016, Sheriff’s return of service of the
       complaint in residential mortgage foreclosure showed both
       Stranieri [Appellants] were once again not found.

       6.)   Pursuant to [an] earlier order, the Sheriff’s return of service
       of December 7, 2016 indicated that the property located at 132
       Filmore Avenue, Scranton, Pennsylvania, Lackawanna County was
       posted and on December 19, 2016 this type of return of service
       was filed.

       7.)   On January 7, 2017, pro se [Appellants] filed preliminary
       objections to the residential mortgage foreclosure complaint and
       those were referred to the Court Administrator for assignment.

____________________________________________


2 One of the myriad defects in Appellants’ Brief is their failure to attach the
opinion of the trial court in violation of Pa.R.A.P. 2111(b).



                                           -2-
J-S79002-18


       8.)   On January 30, 201[7],[3] judgment in the amount of
       $94,106.51 was entered in favor of [Fannie Mae] and against both
       Stranieri [Appellants].

       9.)  On February 6, 2017, a Petition and Rule to Show Cause
       why the defective improper default judgment of [Fannie Mae]
       versus both Stranieri [Appellants] was signed by the Honorable
       James A. Gibbons with a rule returnable before the Honorable Julia
       Munley on March 7, 2017.

       10.) On February 21, 2017, a petition for writ of execution in
       mortgage foreclosure was filed in the amount of $94,106.51.

       11.) At some point, a briefing schedule and argument was
       ordered by the Honorable Julia Munley to hear Stranieri
       [Appellants’] preliminary objections noted above.[4]

       12.) On September 8, 2017, Judge Munley denied                the
       preliminary objections filed by the Stranieri [Appellants].

       13.) On October 10, 2017, pro se [Appellants] filed answers to
       the mortgage foreclosure complaint along with new matter,
       affirmative defenses and counterclaims for wrongful foreclosure
       and fraud.

                                          * * *

       15.) On October 16, 2017, a substitution of successor Plaintiff
       was filed pursuant to Pa. R.C.P. 2352(a). [Appellee MTGLQ]
       became substitute Plaintiff[] in place of [Fannie Mae] in both the
       foreclosure action as well as [the] Counterclaim Defendants.

       16.) On October 27, 2017, preliminary objections of MTGLQ
       Investors, L.P. were filed-against the new matter, affirmative
       defenses and counterclaims of both Stranieri [Appellants]
       addressing wrongful foreclosure and fraud and naming the
____________________________________________


3 Our review of the record reveals that the trial court made a typographical
error in referring to the date of the default judgment as January 30, 2018.

4 The trial court failed to note that by order dated March 7, 2017, and filed
March 8, 2017, the January 30, 2017 default judgment entered against
Appellants was “vacated and stricken.” Order, 3/8/17.

                                           -3-
J-S79002-18


     Honorable Julia Munley as a defendant for her denial of Stranieris’
     preliminary objections.

                                   * * *

     21.) On March 12, 2018, after review of the pleadings and briefs
     and after entertaining oral arguments on all of the outstanding
     preliminary objections, this [c]ourt signed three (3) orders
     relative to the outstanding preliminary objections.

           (a). The first order provided that the preliminary
           objections filed on behalf of Judge Munley were
           sustained. [Appellants] joined Judge Munley because
           they were unhappy that Judge Munley quite properly
           dismissed their earlier preliminary objections.
           [Appellants] then improperly joined Judge Munley as
           an additional defendant, thus forcing her to recuse
           herself. There was no basis in law or in fact with this
           procedure. It was at its essence a dilatory spite move.
           To that extent, it worked because it bought
           [Appellants] additional time. [Appellants] defaulted
           on their mortgage and are totally lacking in a
           meritorious defense. The result is delay.

           (b.) The next order was entered on behalf of original
           Defendant, [Fannie Mae,] to the counterclaim of
           [Appellants]. The counterclaims were totally devoid
           of merit and were essential in a rambling document
           lacking in conformity to the substantive law as well as
           to the procedural prerequisites[.       Fannie Mae’s]
           preliminary objections were therefore sustained and
           [Appellants’]    counterclaims     were     dismissed.
           Furthermore, [Fannie Mae] had already indirectly
           assigned their rights under the mortgage to MTGLQ .
           . . who are and have been the successor plaintiff to
           [Fannie Mae] and the true present Plaintiff in interest
           in this case.

           (c.) The final order of March 12, 2018 was to address
           the preliminary objections of . . . MTGLQ . . . successor
           Plaintiff to [Fannie Mae]. The objections herein were
           in response to the new matter, affirmative defenses
           and counterclaims of [Appellants] Stranieri.


                                     -4-
J-S79002-18


Pa.R.A.P. 1925(a) Opinion, 6/14/18, at 1–5.        Appellants filed a notice of

appeal to this Court on April 11, 2018. The trial court complied with Pa.R.A.P.

1925(a) but did not order Appellants to file a Rule 1925(b) statement.

      Appellants raise the following issues in the Statement of Questions

Involved in their brief:

      Point I.
      Whether a conflict of interest exists in this case, as Senior Judge
      Carmen D. Minora made a ruling in favor of his colleague and
      associate Julia K. Munley?

      Point II.
      Whether [Appellants] have the right of rescission of an agreement
      based upon misrepresentation, fraud, etc., under the Federal
      Reserve System?

      Point III.
      Whether the counterclaims come within the purview of federal
      subject matter jurisdiction and outside the judicial authority of the
      state court?

      Point IV.
      Whether the court committed harmful and palpable error when it
      dismissed the counterclaims against three (3) counterclaim
      defendants, specifically, [Fannie Mae], [MTGLQ], and Julia K.
      Munley?

      Point V.
      Whether the Lackawanna County Court Of Common Pleas is a
      “Kangaroo Court” and a “Coram Non Judice?”

      Point VI.
      Whether Senior Judge Carmen D. Minora acted in a ministerial,
      administrative, and clerical capacity when he executed the three
      (3) orders dismissing the counterclaims with prejudice, the only
      subject matter of this case?

Appellants’ Brief at ix.




                                      -5-
J-S79002-18


       We first note that Appellants’ Brief is a rambling, obscure, unintelligible

stream of consciousness and Latin maxims that are unconnected and

irrelevant to the case.5 Thus, we cannot discern the true nature of Appellants’

claims. Pa.R.A.P. 2101 (“Conformance with Requirements”) provides:

       Briefs and reproduced records shall conform in all material
       respects with the requirements of these rules as nearly as the
       circumstances of the particular case will admit, otherwise they
       may be suppressed, and, if the defects are in the brief or
       reproduced record of the appellant and are substantial, the appeal
       or other matter may be quashed or dismissed.

“Although this Court is willing to liberally construe materials filed by a pro se

litigant, pro se status confers no special benefit upon the appellant. To the

contrary, any person choosing to represent himself in a legal proceeding must,

to a reasonable extent, assume that his lack of expertise and legal training

will be his undoing.” In re Ullman, 995 A.2d 1207, 1211–1212 (Pa. Super.

2010). Accordingly, pro se litigants must comply with the procedural rules set

forth in the Pennsylvania Rules of Court. Commonwealth v. Tchirkow, 160
A.3d 798, 804 (Pa. Super. 2017) (citation omitted).

       The defects in Appellants’ brief and their failure to adequately develop

arguments and support bald assertions impair our ability to conduct

meaningful judicial review of their claims. For this reason, we could find all of



____________________________________________


5   By way of example, we offer Appellants’ assertion that “[t]he lower
court/tribunal while sitting within a municipal form of government under
“Military Colors” is nothing less than a “Kangaroo Court.” Appellants’ Brief
at 9.

                                           -6-
J-S79002-18


the issues waived. See Stimmler v. Chestnut Hill Hosp., 981 A.2d 145,

153 n.9 (Pa. 2009) (argument portion of brief must contain “sufficient citation

to the record and legal authority, together with analysis, to guide this Court

in its review of the issue.”). Instead, however, we are compelled to agree

with Fannie Mae and MTGLQ and quash the appeal because Appellants seek

to appeal interlocutory trial court orders, and none of the exceptions by which

this Court could properly consider the appeal apply.

       It is well settled that an appeal may be taken from: (1) a final order or

an order certified as a final order (Pa.R.A.P. 341); (2) an interlocutory order

as of right (Pa.R.A.P. 311); (3) an interlocutory order by permission (Pa.R.A.P.

312, 42 Pa.C.S. § 702(b)); or (4) a collateral order (Pa.R.A.P. 313). See In

re Estate of McAleer, 194 A.3d 587, 592 (Pa. Super. 2018) (discussing

appealability of orders). Pennsylvania Rule of Appellate Procedure 341 defines

final orders as follows:

       (a) General rule. Except as prescribed in paragraphs (d) and
       (e) of this rule, an appeal may be taken as of right from any final
       order of a government unit or trial court.

       (b)    Definition of Final Order. A final order is any order that:

              (1)    disposes of all claims and of all parties; or

              (2)    RESCINDED[6]


____________________________________________


6  Pa.R.A.P. 341(b)(2) previously stated that final orders included “any order
that is expressly defined as a final order by statute[.]” Pa.R.A.P. 341(b)(2)
(rescinded). Subsection (b)(2) was rescinded December 14, 2015, and
replaced with Pa.R.A.P. 311(a)(8), which became effective on April 1, 2016.

                                           -7-
J-S79002-18


               (3) is entered as a final order pursuant to paragraph
               (c) of this rule.

         (c) Determination of finality. When more than one claim for
         relief is presented in an action, whether as a claim, counterclaim,
         cross-claim, or third-party claim or when multiple parties are
         involved, the trial court or other governmental unit may enter a
         final order as to one or more but fewer than all of the claims and
         parties only upon an express determination that an immediate
         appeal would facilitate resolution of the entire case. Such an order
         becomes appealable when entered. In the absence of such a
         determination and entry of a final order, any order or other
         form of decision that adjudicates fewer than all the claims
         and parties shall not constitute a final order. . . .

Pa.R.A.P. 341 (emphasis added). Thus, pursuant to Rule 341, an order is final

if it disposes of all claims and all parties or if a statute expressly defines it as

final.    The orders entered March 12, 2018, from which the appeal lies,

dismissed Appellants’ counterclaims.             As such, they did not terminate the

underlying foreclosure action7 because the orders did not dispose of all claims

and all parties.         See United States Organizations for Bankruptcy

Alternatives, Inc. v. Department of Banking, 26 A.3d 474, 480 (Pa.

2011). (If order in question merely narrows scope of litigation and does not

resolve the entirety of the parties’ eligibility for relief, the order is interlocutory

and not immediately appealable). This outcome comports with this Court’s

long-standing      and    well-founded         policy   against   piecemeal   litigation.


____________________________________________


7  Indeed, subsequent to the instant appeal, MTGLQ filed a motion for
summary judgment on August 16, 2018. See Pa.R.A.P. 1701(b)(6) (“After an
appeal is taken . . . the trial court . . . may [p]roceed further in any matter in
which a non-appealable interlocutory order has been entered, notwithstanding
the filing of a notice of appeal.”).

                                           -8-
J-S79002-18


Pennsylvania Bankers Ass’n v. Pennsylvania Dep’t of Banking, 948
A.2d 790, 798–799 (Pa. 2008).

       Further, the orders appealed cannot serve as a basis for an interlocutory

appeal as of right. “[A]n order sustaining preliminary objections to new matter

and counterclaim does not constitute a basis for an interlocutory appeal as of

right” pursuant to Pa.R.A.P. 311. Continental Bank v. Andrew Bldg. Co.,

648 A.2d 551, 553–554 (Pa. Super. 1994).            Neither an order overruling

preliminary objections to a complaint, nor an order sustaining preliminary

objections to new matter and counterclaims, are included in the list of

interlocutory orders to which an appeal of right attaches.8



____________________________________________


8   Pa.R.A.P. 311(a) provides, in pertinent part:

       General rule.--An appeal may be taken as of right and without
       reference to Pa.R.A.P. 341(c) from:

       (1) Affecting judgments.--An order refusing to open, vacate, or
       strike off a judgment. If orders opening, vacating, or striking off
       a judgment are sought in the alternative, no appeal may be filed
       until the court has disposed of each claim for relief.

       (2) Attachments, etc.--An order confirming, modifying, dissolving,
       or refusing to confirm, modify or dissolve an attachment,
       custodianship, receivership, or similar matter affecting the
       possession or control of property, except for orders pursuant to
       23 Pa.C.S. §§ 3323(f), 3505(a).

       (3) Change of criminal venue or venire.--An order changing venue
       or venire in a criminal proceeding.




                                           -9-
J-S79002-18


       Moreover, the March 12, 2018 orders are not appealable as collateral

orders. Pa.R.A.P. 313 defines a collateral order as “an order separable from

and collateral to the main cause of action where the right involved is too

important to be denied review and the question presented is such that if

review is postponed until final judgment in the case, the claim will be

irreparably lost.” Pa.R.A.P. 313(b). The instant orders cannot be considered

as collateral orders because Appellants’ counterclaims do not “form separate


____________________________________________


       (4) Injunctions.--An order that grants or denies, modifies or
       refuses to modify, continues or refuses to continue, or dissolves
       or refuses to dissolve an injunction unless the order was entered:

              (i) Pursuant to 23 Pa.C.S. §§ 3323(f), 3505(a); or

              (ii) After a trial but before entry of the final order.
              Such order is immediately appealable, however, if the
              order enjoins conduct previously permitted or
              mandated or permits or mandates conduct not
              previously mandated or permitted, and is effective
              before entry of the final order.

       (5) Peremptory judgment in mandamus.--An order granting
       peremptory judgment in mandamus.

       (6) New trials.--An order in a civil action or proceeding awarding
       a new trial, or an order in a criminal proceeding awarding a new
       trial where the defendant claims that the proper disposition of the
       matter would be an absolute discharge or where the
       Commonwealth claims that the trial court committed an error of
       law.

       (7) Partition.--An order directing partition.

       (8) Other cases.--An order that is made final or appealable by
       statute or general rule, even though the order does not dispose of
       all claims and of all parties.

                                          - 10 -
J-S79002-18


cause[s] of action which [are] not so integrated [with] the claim at issue . . .

that denial of an appeal from the trial court’s orders would result in the claimed

right being irretrievably lost.” Continental, 648 A.2d at 555.

      Finally, Pa.R.A.P. 312 provides for the appeal of an interlocutory order

by permission. Appellants did not file a petition for permission to appeal nor

did the trial court certify that the “order[s] involve[] a controlling question of

law as to which there is substantial ground for difference of opinion and that

an immediate appeal from the order may materially advance the ultimate

termination of the matter[.]”        42 Pa.C.S. § 702(b); Pa.R.A.P. 1311

(Interlocutory Appeals by Permission). Thus, the March 12, 2018 orders also

are not appealable as interlocutory by permission.

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/27/2019




                                     - 11 -